Appeal by the defendant from a judgment of the County Court, Nassau County (Brown, J.), rendered November 17, 2000, convicting him of sodomy in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
As the People correctly concede, the trial court improperly denied the defendant’s right to fully cross-examine the victim when it prevented questions about a prior inconsistent statement to the effect that she did not believe that the defendant was armed. However, forcible compulsion does not require a finding that a defendant threatened his victim with a weapon. Rather, any application of physical force is sufficient to support such a finding (see Penal Law § 130.00 [8]; People v Ferrer, 209 AD2d 714; People v Thompson, 158 AD2d 563; People v Randall, 86 AD2d 918), as are either verbal or implied threats of physical injury (see Penal Law § 130.00 [8]; People v Williams, 81 NY2d 303; People v Samuel, 239 AD2d 527; People v Miller, 226 AD2d 833; People v McKenzie, 180 AD2d 827; People v Smolen, 166 AD2d 248). Since there was evidence that the defendant used physical force against the victim and threatened to break her neck, while in a position to do so; any error in precluding the testimony as to whether the victim believed that the defendant was armed is harmless beyond a reasonable doubt (see Chapman v California, 386 US 18; Fahy v Connecticut, 375 US 85; People v Crimmins, 36 NY2d 230).
The defendant’s remaining contention is unpreserved for appellate review. Altman, J.P., Smith, McGinity and Townes, JJ., concur.